 Case 4:09-cv-05718-SBA Document 194 Filed 09/03/21 Page 1 of 7




REDACTED VERSION OF DOCUMENT
     SOUGHT TO BE SEALED
                                   Case 4:09-cv-05718-SBA Document 194 Filed 09/03/21 Page 2 of 7



                            1 IRELL & MANELLA LLP
                              Jason G. Sheasby (CA SBN 205455)
                            2 jsheasby@irell.com
                              Andrew J. Strabone (CA SBN 301659)
                            3
                              astrabone@irell.com
                            4 1800 Avenue of the Stars, Suite 900
                              Los Angeles, California 90067
                            5 Telephone: (310) 277-1010
                              Facsimile: (310) 203-7199
                            6
                              Attorneys for Plaintiff Netlist, Inc.
                            7

                            8
                                                        UNITED STATES DISTRICT COURT
                            9
                                                      NORTHERN DISTRICT OF CALIFORNIA
                         10                                  OAKLAND DIVISION

                         11
                                 NETLIST, INC.,                       )   Case No. 4:09-cv-05718-SBA
                         12                                           )
                                                   Plaintiff,         )   PLAINTIFF NETLIST’S OBJECTION TO
                         13                                           )   NEW EVIDENCE IN GOOGLE’S REPLY
                                       v.                             )   IN SUPPORT OF ITS MOTION TO
                         14                                           )   STRIKE (DKT. 181)
                                 GOOGLE LLC,                          )
                         15                                           )   Date: November 10, 2021
                                                   Defendant.         )
                         16                                           )   Time: 2:00 PM
                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP                                                                                      [REDACTED VERSION]
A Registered Limited Liability
 Law Partnership Including                                                                          PLAINTIFF’S OBJECTION TO
 Professional Corporations                                                                           GOOGLE’S NEW EVIDENCE
                                                                                                      CASE NO. 09-CV-5718-SBA
                                    Case 4:09-cv-05718-SBA Document 194 Filed 09/03/21 Page 3 of 7



                            1            Plaintiff Netlist, Inc. (“Netlist”) hereby objects under Local Rule 7-3(d)(1) to new evidence

                            2 and argument submitted by Defendant Google LLC (“Google”) in Google’s Reply in Support of Its

                            3 Motion to Strike Plaintiff’s New Assertion of Claim 16 and New Dates for Priority and Conception

                            4 that Were Not in Its Original Patent Local Rule 3-1 Disclosures (Dkt. 181, the “Reply”).

                            5            Netlist has repeatedly asked Google to provide the evidentiary basis for its contention that

                            6 claim 16 could have been asserted against memory modules available before this case was stayed

                            7 on January 26, 2011. Google refused to provide any evidence at any point. Google then waited

                            8 until its Reply to submit its allegedly supporting evidence. See Reply Exhibits A-C (Dkts. 181-2,

                            9 181-3, 181-4). This Court should strike or disregard Google’s untimely evidence and the related

                         10 arguments.

                         11 I.           It is Well-Established that New Evidence or Arguments Raised for the First Time in a
                                         Reply Brief Should be Stricken or Disregarded
                         12
                                         District courts should not consider new evidence or arguments raised for the first time in a
                         13
                                 reply brief without giving the non-moving party an opportunity to respond. J.G. v. Douglas Cnty.
                         14
                                 Sch. Dist., 552 F.3d 786, 803 n.14 (9th Cir. 2008) (“Where ‘new evidence is presented in a reply [],
                         15
                                 the district court should not consider the new evidence without giving the [non-]movant an
                         16
                                 opportunity to respond.’”) (quoting Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir. 1996)); Zamani
                         17
                                 v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007) (affirming district court’s refusal to consider new
                         18
                                 argument raised in reply); Greisen v. Hanken, 925 F.3d 1097, 1115 (9th Cir. 2019) (finding the
                         19
                                 district court appropriately declined to consider new arguments asserted for the first time in the reply
                         20
                                 brief). “The bare assertion of an issue in an opening brief is insufficient to present the matter for
                         21
                                 determination.” Arik v. Astrue, No. 08-cv-5564, 2010 WL 6490066, at *3 n.1 (N.D. Cal. Mar. 29,
                         22
                                 2010) (Armstrong, J.) (citing Indep. Towers of Wash. v. Wash., 350 F.3d 925, 930 (9th Cir. 2003)).
                         23
                                         Courts in this District consistently strike or disregard new evidence or arguments raised for
                         24
                                 the first time in a reply brief. E.g., Tae Youn Shim v. Lawler, No. 17-cv-4920, 2019 WL 2996443,
                         25
                                 at *7 (N.D. Cal. July 9, 2019) (“It is well accepted that . . . [the] submission of new facts in [a] reply
                         26
                                 brief is improper. . . . The Court therefore STRIKES these new exhibits.”) (citations omitted); Lam
                         27
                                 Rsch. Corp. v. Schunk Semiconductor, 2014 WL 1995799, at *2 (N.D. Cal. May 15, 2014) (declining
                         28
IRELL & MANELLA LLP                                                                                                       [REDACTED VERSION]
A Registered Limited Liability
 Law Partnership Including                                                                                           PLAINTIFF’S OBJECTION TO
 Professional Corporations                                                                                            GOOGLE’S NEW EVIDENCE
                                                                                   -1-                                 CASE NO. 09-CV-5718-SBA
                                    Case 4:09-cv-05718-SBA Document 194 Filed 09/03/21 Page 4 of 7



                            1 to consider new evidence attached to reply in support of a motion); Fed. Trade Comm’n v.

                            2 LendingClub Corp., No. 18-cv-2454, Dkt. 80 at 9 (N.D. Cal. Apr. 29, 2019) (declining to consider

                            3 FTC’s new argument raised for the first time in the reply brief for its motion to strike).

                            4 II.      Google Improperly Waited Until Its Reply Brief to Raise New Evidence and Arguments

                            5          In its Reply, Google for the first time identifies new evidence purporting to show that: (1)
                            6 the PDA feature does not meet the limitation of claim 16, which requires that the “command signal

                            7 is transmitted to only one DDR memory device at a time;” and (2) “Google has identified products

                            8 it used at the time of the stay that operate in the same way as current products with respect to the

                            9 limitation of claim 16.” See Dkt. 181 at 4-6 & n.6; Dkt. 181-2, Dkt. 181-4. Google actively

                         10 sandbagged Netlist and refused to provide this information despite the fact Netlist has repeatedly

                         11 requested this information prior to the filing of Google’s Motion to Strike.

                         12            On June 4—eight weeks before Google filed its Motion to Strike—Netlist asked counsel for
                         13 Google to provide Google’s basis for contending that claim 16 could have been asserted against

                         14 memory modules Google used before this case was stayed on January 26, 2011:

                         15
                                       Google could not explain how Netlist could have asserted claim 16
                         16
                                                Google claimed that
                         17                                . I asked you to provide evidence of this. You refused. Vague
                                       references to the JDEC standard [are] not productive. If you believe that
                         18                                     that operated in the same manner as claim 16, provide
                         19            this to us.

                         20 Ex. 1 at 1 (emphasis added). Google refused to respond.

                         21            On July 22, when Google expressed its intent to move to strike, Netlist once again asked
                         22 Google for information of its pre-stay memory modules that were allegedly covered by claim 16:

                         23            •   Can you in advance explain the following: . . . 2. [W]hat Google products
                                           were using these patent claims before the stay[?]
                         24

                         25            •   We are entitled to understand what product you believe we could have
                                           accused and did not accused before the stay. This is important information
                         26                in evaluating your motion [to strike].

                         27

                         28
IRELL & MANELLA LLP                                                                                                  [REDACTED VERSION]
A Registered Limited Liability
 Law Partnership Including                                                                                      PLAINTIFF’S OBJECTION TO
 Professional Corporations                                                                                       GOOGLE’S NEW EVIDENCE
                                                                               -2-                                CASE NO. 09-CV-5718-SBA
                                  Case 4:09-cv-05718-SBA Document 194 Filed 09/03/21 Page 5 of 7



                            1 Ex. 2 at 2, 3 (emphasis added). In response, Google’s counsel dodged the question, stating instead

                            2 that “Google does not believe any of its accused products infringe any valid claim of the asserted

                            3 patent either before or after the stay.” Ex. 2 at 3. Google’s counsel baldly asserted that “based on

                            4 its previously expressed allegations and theories, Netlist could have accused the products it

                            5 previously included in its prior infringement contentions.” Ex. 2 at 1. Despite Netlist’s express

                            6 requests to provide this information, at no time did Google’s counsel identify any of the evidence it

                            7 now raises in its Reply regarding the applicability of claim 16 to pre-stay products.

                            8         In its opening Motion to Strike, Google again pointed to no actual evidence to show that

                            9 claim 16 potentially covers any of Google’s pre-stay memory modules. See generally Dkt. 153.

                         10 Instead, Google stated without support that “Netlist could have asserted [claim 16] more than a

                         11 decade ago, but simply chose not to.” Id. at 1; see also id. at 10 (“Netlist should have exercised

                         12 diligence and asserted that claim at the outset of the litigation when it accused the DDR2 technology

                         13 Google was using at the time.”).

                         14           Only in Google’s Reply, for the first time, did Google assert that its pre-stay

                         15

                         16                                  Dkt. 181 at 6. This is based on new exhibits Google attaches to its

                         17 Reply—the 2011 Micron Technology presentation (Exhibit A) and Netlist’s 2010 infringement

                         18 contentions (Exhibit C). See id. (comparing Exhibit A and Exhibit C). Google also relied on Exhibit

                         19 A to raise the new argument that memory modules practicing the PDA feature do not read on claim

                         20 16. Dkt. 181 at 4; Dkt. 181-2. Further, Google introduced new evidence of the JEDEC JC-42

                         21 Committee item log (Exhibit B) in its Reply in support of its “disclosure” argument in its opening

                         22 motion and its new assertion regarding the lead sponsors for DDR4 PDA mode, thus providing

                         23 Netlist with no opportunity to respond. Dkt. 181-3.

                         24           None of these exhibits is new information to Google, and nothing prevented Google from

                         25 identifying this evidence or the arguments this evidence supports prior to or at the time of the filing

                         26 of its Motion to Strike. Instead, Google chose to remain silent (presumably for strategic purposes)

                         27 and only present this information in its Reply. Google cannot justify its delay by arguing that Netlist

                         28 first introduced the discussion of the PDA feature in its Opposition to Google’s Motion to Strike.
IRELL & MANELLA LLP                                                                                                 [REDACTED VERSION]
A Registered Limited Liability
 Law Partnership Including                                                                                     PLAINTIFF’S OBJECTION TO
 Professional Corporations                                                                                      GOOGLE’S NEW EVIDENCE
                                                                               -3-                               CASE NO. 09-CV-5718-SBA
                                  Case 4:09-cv-05718-SBA Document 194 Filed 09/03/21 Page 6 of 7



                            1 As early as May 19, 2021, Netlist served Google infringement contentions explaining how memory

                            2 modules compliant with certain portions of the JEDEC standards for DDR4 infringe claim 16 when

                            3 operating in PDA mode. Dkt. 170-16.

                            4         Indeed, Google’s Reply purports to draw the conclusion

                            5                                                                 by comparing the 2011 Micron

                            6 Technology presentation (Exhibit A) and Netlist’s original infringement contentions (Exhibit C).

                            7 Yet, Google provides no explanation for how to draw such conclusion. Netlist did not assert, and

                            8 is currently not asserting, claim 16 against DDR2 FBDIMMs because they do not have the PDA

                            9 feature or otherwise transmit command signals to only one DDR memory device at a time. The

                         10 2011 Micron Presentation, which Google relies on, explicitly states that “prior to DDR4 memory,”

                         11 all memory devices were programmed the same way, with “no exceptions,” and that DDR4 solved

                         12 the problem by using a PDA mode, which comprises, for the first time, transmitting command

                         13 signals that include DQ0=Low for the target DDR Memory device(s) to be programmed. See Dkt.

                         14 181-2 at 7, 8.

                         15           In addition, Google improperly relies on the 2011 Micron Technology presentation in its

                         16 Reply to raise substantive claim-construction issues prematurely and to argue that memory modules

                         17 practicing the PDA feature do not infringe claim 16. Dkt. 181 at 4 (“Claim 16 requires that a

                         18 ‘command signal is transmitted to only one DDR memory device at a time.’ See Dkt. 155-5 at claim

                         19 16. PDA mode, however, transmits command signals to all of the DDR memory devices in a given

                         20 rank at the same time. See Ex. A at 12.”). Google’s reasoning appears to be predicated on an

                         21 incorrect understanding of how PDA mode works and its narrow construction of the term “command

                         22 signal,” disregarding how the term is used in the ’912 patent. Courts refuse to allow these types of

                         23 arguments before claim construction. E.g. Network Caching Tech., LLC v. Novell, Inc., 2003 WL

                         24 21699799, at *5 (N.D. Cal. Mar. 21, 2003) (“[Infringement contentions] are not meant to provide a

                         25 forum for litigation of the substantive issues,” and the defendant’s objections to the merits of the

                         26 plaintiff’s infringement theory “clearly are not meant to be resolved all” at this stage of the

                         27 litigation); see also Ameranth, Inc. v. Papa John’s USA, Inc., 946 F. Supp. 2d 1049, 1058 (S.D. Cal.

                         28
IRELL & MANELLA LLP                                                                                              [REDACTED VERSION]
A Registered Limited Liability
 Law Partnership Including                                                                                  PLAINTIFF’S OBJECTION TO
 Professional Corporations                                                                                   GOOGLE’S NEW EVIDENCE
                                                                            -4-                               CASE NO. 09-CV-5718-SBA
                                  Case 4:09-cv-05718-SBA Document 194 Filed 09/03/21 Page 7 of 7



                            1 2013) (finding “the parties’ arguments, to the extent that they are based on the definition of claim

                            2 terms prior to claim construction, are premature”).

                            3         Allowing Google to raise such new evidence and argument for the first time on reply,

                            4 without affording Netlist the opportunity to respond, would be highly prejudicial, and as such, this

                            5 Court should strike or disregard Google’s new evidence and arguments. Zamani, 491 F.3d at 997;

                            6 J.G., 552 F.3d at 803 n.14; Lam Rsch. Corp., 2014 WL 1995799, at *2; Tae Youn Shim, 2019 WL

                            7 2996443, at *7.

                            8 III.    CONCLUSION

                            9         Netlist respectfully requests that the Court strike or disregard Google’s untimely evidence
                         10 and arguments upon which that evidence is based in Google’s Reply:

                         11           1. Exhibits A-C. Dkts. 181-2; 181-3; 181-4.
                         12           2. All references and arguments in Google’s Reply (Dkt. 181) citing, referring to, or
                         13              otherwise relying on the above-listed evidence, including:

                         14               •   Reply at 4, lines 5-23.

                         15               •   Reply at 5, lines 8-11, 20, 27-28.
                         16               •   Reply at 6, lines 3-7.
                         17

                         18           Dated: September 3, 2021              IRELL & MANELLA LLP

                         19
                                                                            By: /s/ Jason G. Sheasby
                         20                                                    Jason G. Sheasby
                                                                               jsheasby@irell.com
                         21                                                    Andrew J. Strabone
                                                                               astrabone@irell.com
                         22                                                    IRELL & MANELLA LLP
                                                                               1800 Avenue of the Stars, Suite 900
                         23
                                                                               Los Angeles, California 90067
                         24                                                    Telephone: (310) 277-1010
                                                                               Facsimile: (310) 203-7199
                         25                                                    Attorneys for Plaintiff Netlist, Inc.

                         26

                         27

                         28
IRELL & MANELLA LLP                                                                                                 [REDACTED VERSION]
A Registered Limited Liability
 Law Partnership Including                                                                                     PLAINTIFF’S OBJECTION TO
 Professional Corporations                                                                                      GOOGLE’S NEW EVIDENCE
                                                                               -5-                               CASE NO. 09-CV-5718-SBA
